DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 07/07/22 has been acknowledged.
Applicant amended Abstract to overcome its objection presented by Non-Final Rejection mailed 04/14/22.
Applicant cancelled Claim 4 and incorporated its allowable limitation into independent Claims 1 and 11, wherein Claims 1 and 11 were additionally amended, as well as Claims 2, 3, 6, 9-10, 12-13, 14, and 21 to overcome either their objections or their rejections under 35 U.S.C. 112(b) presented by the Non-final Rejection.
Applicant also added new Claim 27 dependent on Claim 1.

Status of Claims
Claims 7-8, 16-17, and 19-20 were cancelled earlier.
Claims 18, 25, and 26 were earlier withdrawn from consideration without traverse as belonging to an invention (another species) not chosen for examination by an Applicant response to restriction requirements filed 03/17/22.
Claims 1-3, 5-6, 9-15, 21-24, and 27 are examined on merits herein.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 24 that was mistakenly omitted from the Notice of Allowance mailed 08/10/22 was added into form PTO-37 and into the current Office Action.

Allowable Subject Matter
Claims 1-3, 5-6, 9-15, 21-24, and 27 are allowed.
Reason for Allowance
The following is an Examiner Statement of Reasons for Allowance:  
Re Claim 1: The prior arts of record, alone or in combination, fail to anticipate or render obvious such claimed limitation as: “removing a portion of the first substrate to expose the plurality of first sensing devices through the top side of the first substrate”, in combination with other limitations of Claim 1.
Re Claim 11: The prior arts of record, alone or in combination, fail to anticipate or render obvious such claimed limitation as: “removing a portion of the first substrate to expose the plurality of first sensing devices through a top side of the first substrate”, in combination with other limitations of Claim 11.
Re Claims 2-3, 5-6, 9-10, 12-15, 21-24, and 27: Claims 2-3, 5-6, 9-10, 12-15, 21-24, and 27 are allowed due to dependency either on Claim 1 or on Claim 11.
The prior arts of record include: Jin et al. (US 2018/0069046), Hsu et al. (US 2014/0263959), McCarten et al. (US 2010/0118172), Park (US 2010/0006969), and Chang (US 2015/0162356).
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/16/22

	
	
	
	.